Citation Nr: 0431495	
Decision Date: 11/29/04    Archive Date: 12/08/04	

DOCKET NO.  03-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the residuals of distal fractures of the left tibia and 
fibula, with ankle and knee pain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1962 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for the residuals of 
fractures of the distal left tibia and fibula with an 
assigned 10 percent evaluation effective from the date of the 
veteran's claim in June 2001.  The veteran disagreed with the 
assigned evaluation.  In a November 2002 statement of the 
case, the RO granted the veteran an increased evaluation from 
10 to 20 percent, also effective from the date of the 
veteran's claim in June 2001.  The appeal continues.  
Although the veteran initially requested a video conference 
hearing before a member of the Board, he later withdrew that 
request in writing in March 2003.  This case is not ready for 
appellate review and must be remanded to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

Although the veteran was initially provided the laws and 
regulations implementing VCAA in the November 2002 statement 
of the case, he was not actually provided with a formal VCAA 
notice until just before the case was forwarded to the Board 
for appellate review in May 2004.  Having pointed this out, 
the Board does find that all available relevant evidence with 
respect to the pending claim has been collected for review, 
including a significant amount of VA outpatient treatment 
records and a VA examination with diagnostic and X-ray 
studies.  In May 2004, the veteran wrote indicating that he 
had no additional evidence to submit and requesting that his 
case proceed to be reviewed on appeal.  

Without providing any detailed analysis of the clinical 
evidence presently on file, the Board notes that the veteran 
was provided excellent VA examinations with diagnostic 
studies in March 2002, which essentially resulted in a 
finding that the veteran did have well-healed fractures at 
the distal shafts of the left tibia and fibula at the ankle 
which resulted in mild to moderate disability.  These 
findings are essentially confirmed in several excellent 
consultations the veteran later received by VA as an 
outpatient.  

The fractures received by the veteran during service in 1962 
are unanimously found to be well healed with a nontender and 
nonadherent scar.  No significant arthritis is identified at 
the site of the fractures.  The veteran had been employed as 
a truckdriver for many years without significant impairment, 
but after leaving that employment to a job in security, 
requiring long hours of standing, he began experiencing 
aching pain of the left leg which is clearly attributable to 
the fractures he received in service.  Ranges of motion of 
both the left knee and ankle have been recorded as being 
essentially within normal limits.  

The RO initially assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, for malunion of the 
tibia and fibula with slight knee or ankle disability.  
Although an actual malunion of the tibia and/or fibula at the 
ankle mortise is clearly not documented in the X-ray studies 
on file, this diagnostic code offered the best analogous 
rating available to fairly evaluate the veteran's service-
connected left leg disability.  In the November 2002 
Statement of the Case, the RO granted the veteran an increase 
from 10 to 20 percent essentially based on consideration of 
flare-ups of pain on use in consideration of 38 C.F.R. 
§§ 4.40 and 4.45 and functional loss, as characterized in the 
March 2002 VA orthopedic examination as constituting "5-10 
%."  

Although increased evaluations based upon consideration of 
functional loss are generally to be based on schedular 
evaluations arising from documented limitation of motion, the 
Board nonetheless finds that the 20 percent evaluation for 
moderate disability of the leg at Diagnostic Code 5262 most 
nearly approximates the level of disability documented in the 
competent clinical evidence on file.  

In this regard, it is noteworthy, however, that although the 
RO characterized the veteran's disability as including left 
ankle and knee pain, and while the veteran has occasionally 
complained of left knee pain, there is a complete absence of 
any competent evidence of disability or identifiable 
pathology of the veteran's left knee, either through physical 
examination or diagnostic study.  Left knee X-rays in March 
2002 were entirely normal.  On the other hand, X-rays of the 
left ankle, while not revealing degenerative changes, clearly 
reveal old healed fractures at the distal tibia and fibula, 
and the ankle mortise is only described as "adequate."  The 
principal complaint documented in the clinical evidence on 
file is that the veteran has increasing pain of the left calf 
and left ankle with increasing use of the left leg.  

The problem presented in this appeal and the reason the case 
is being remanded is because of both private and VA findings 
of a chronic left lower extremity swelling which is 
documented in the more recent clinical records on file.  The 
Board notes that swelling of both lower extremities has been 
identified and discussed and that the veteran was provided 
bilateral stockings for support, but recent VA outpatient 
treatment records from February 2003 noted that a venogram 
revealed actual clinical venous insufficiency of the left leg 
(and apparently not the right).  

In the most recent Supplemental Statement of the Case, the RO 
considered this evidence and reported that there was no 
clinical finding that showed any association with his old 
fractures of the distal shafts of the left tibia and fibula, 
and current lower extremity swelling, and which also noted 
that the fracture had occurred below the knee but that the 
venous insufficiency had occurred above the knee.  However, 
the record of private sonogram performed in February 2003 
clearly notes that the location of venous insufficiency is 
"B/K," which generally refers to below the knee, and 
elsewhere this record clearly refers to the location of 
venous insufficiency as the left calf and ankle.  

Although bilateral lower extremity swelling is noted, which 
would not seem to be causally related to the veteran's left 
lower leg injury during service, diagnostic findings of 
venous insufficiency are only recorded for the veteran's left 
leg.  Although the presently assigned 20 percent evaluation 
for the veteran's service-connected left leg disability 
appears to most nearly approximate disability attributable to 
the residual fractures of the tibia and fibula at the ankle, 
the veteran may be entitled to a separate evaluation for 
venous insufficiency, if such additional disability is 
clinically attributable to or causally related to or 
aggravated by the veteran's service-connected fractures.  

In rating by analogy, the Board would point out that 
38 C.F.R. § 4.104, Diagnostic Code 7120, provides a 10 
percent evaluation for intermittent edema (swelling) of an 
extremity, or aching and fatigue in the leg after prolonged 
standing or walking with symptoms relieved by elevation of 
extremity or compression hosiery.  The Board finds that the 
question of associated venous insufficiency of the veteran's 
left lower leg is inextricably intertwined with his current 
claim and will remand the case for VA examination and the 
production of an opinion consistent with VCAA at 
38 U.S.C.A. § 5103A(d)(2).  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  Initially, the RO should review the 
claims folder to ensure compliance with 
VCAA.  Any additional notification found 
necessary should be made and any 
development thereafter indicated should 
be conducted with new evidence collected 
added to the claims folder.  Records of 
the veteran's most recent treatment with 
VA for his left leg, from May 2004 
forward, should be collected and added to 
the claims folder.  

2.  The veteran should be provided a VA 
examination by a physician qualified to 
evaluate venous insufficiency.  The 
claims folder should be provided to the 
physician for review in conjunction with 
the examination.  Any diagnostic studies 
which would be necessary or useful to 
this examination should be conducted.  In 
addition to providing a report of current 
clinical findings with respect to any 
current venous insufficiency found in 
either or both of the veteran's lower 
extremities, the physician is requested 
to provide a clinical opinion as to 
whether it is more, less, or equally 
likely that any venous insufficiency of 
the veteran's left lower extremity is 
causally related to (or, if not caused, 
aggravated - permanently increased in 
severity by) the service-connected 
fractures of the veteran's left distal 
fibula and tibia, which he incurred 
during service in 1962.  The physician 
should also report, if possible, 
the extent to which he finds that the 
veteran's pain and discomfort of the left 
leg is attributable to the residuals of 
the fractured tibia and fibula, as 
opposed to any venous insufficiency 
identified.  A complete statement of 
reasons and bases supporting any opinion 
provided is essential.  

3.  After completion of the above 
development, the RO should again address 
the veteran's claim for an increased 
evaluation.  If the decision is not to 
the veteran and representative's 
satisfaction, they should be provided a 
Supplemental Statement of the Case, which 
includes a discussion of VCAA compliance, 
and the issues addressed in this remand.  
They must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



